COURT OF CHANCERY
                                    OF THE
 SAM GLASSCOCK III            STATE OF DELAWARE                 COURT OF CHANCERY COURTHOUSE
  VICE CHANCELLOR                                                        34 THE CIRCLE
                                                                  GEORGETOWN, DELAWARE 19947




                                 September 26, 2022


  Sean J. Bellew, Esquire                        Sean A. Meluney, Esquire
  2961 Centerville Rd., Ste. 302                 William M. Alleman, Jr., Esquire
  Wilmington, DE 19808                           Stephen A. Spence, Esquire
                                                 1143 Savannah Rd., Suite 3-A
                                                 Lewes, DE 19958


              RE: Fetch Interactive Television LLC v. Touchstream Technologies
                  Inc., C.A. No. 2017-0637-SG


Counsel:

      This letter memorializes the oral rulings made on Defendants’ Motion in

Limine during the pre-trial conference this afternoon. Regarding Mr. David Strober

and Mr. John Burns, the Motion is denied without prejudice to Defendants’ right to

object to the relevance of those witnesses’ testimony at trial. If Mr. Reff Sykes is to

testify, he must do so in person and will be limited to rebuttal testimony. In addition,

should Plaintiffs intend to call Mr. Sykes, Defendants must be given the opportunity

to depose him before trial.

      To the extent the foregoing requires an order to take effect, it is SO

ORDERED.
                                           Sincerely,

                                           /s/ Sam Glasscock III

                                           Sam Glasscock III

cc:   All counsel of record (by File & ServeXpress)




                                       2